EXHIBIT 10.1



FIRST BUSEY CORPORATION
2020 EQUITY INCENTIVE PLAN

DIRECTOR DEFERRED STOCK UNIT AWARD

The Participant specified below has been granted this Deferred Stock Unit Award
(the “Award”) by First Busey Corporation, a Nevada corporation (the “Company”),
under the terms of the First Busey Corporation 2020 Equity Incentive Plan (the
“Plan”). The Award is subject to the Plan and the following terms and conditions
(the “Award Terms”):

Section 1.Award. In accordance with the Plan, the Company hereby grants to the
Participant the Award of deferred stock units (each, a “DSU”), where each DSU
represents the right to receive one share of Stock (a “Share”) in the future,
subject to the Award Terms. The Award is in all respects limited and conditioned
by the Plan and as provided herein.
Section 2.Terms of Deferred Stock Unit Award. The following words and phrases
relating to the Award have the following meanings:
(a)The “Participant” is _______________________.
(b)The “Grant Date” is _______________________.
(c)The number of “DSUs” is _______________________.

Except for terms defined herein, any capitalized term in the Award Terms has the
meaning ascribed to that term under the Plan.

Section 3.Restricted Period. The Award Terms evidence the Company’s grant to the
Participant, as of the Grant Date, on the terms and conditions described in the
Award Terms and in the Plan, of a number of DSUs, each of which represents the
right of the Participant to receive one Share free of restrictions once the
Restricted Period ends.
(a)Subject to the Award Terms, the “Restricted Period” shall begin on the Grant
Date and end on the first anniversary of the Grant Date (but only if the
Participant has not had a Termination of Service before the end of the
Restricted Period).
(b)Notwithstanding Section 3(a), the Restricted Period for the DSUs shall end
immediately, and the DSUs shall be fully earned and vested

--------------------------------------------------------------------------------

immediately upon (i) a Change in Control that occurs on or before the
Participant’s Termination of Service, or (ii) the Participant’s Termination of
Service due to the Participant’s death.
(c)In the event the Participant’s Termination of Service occurs prior to the
expiration of the Restricted Period, other than as provided in Section 3(b)
above, the Participant shall forfeit all rights, title and interest in and to
any DSUs still subject to the Restricted Period as of the Participant’s
Termination of Service.
Section 4.Settlement of Units. Delivery of Shares or other amounts in connection
with the Award shall be subject to the following:
(a)Delivery of Stock. The Company shall deliver to the Participant one Share
free and clear of any restrictions in settlement of each of the vested and
unrestricted DSUs within 30 days following the earlier to occur of a Change in
Control or the Participant’s Termination of Service (the “Settlement Date”),
provided, however, that if the Settlement Date occurs within the 30 days
preceding the end of a calendar year, such settlement shall occur on the 30th
day following the Settlement Date.  Notwithstanding the foregoing, if the
Participant is deemed a “specified employee” within the meaning of Code Section
409A, as determined by the Committee, at a time when the Participant becomes
eligible for settlement of the DSUs upon a “separation from service” within the
meaning of Code Section 409A and according to Company policy, as may be in
effect, then to the extent necessary to prevent any accelerated or additional
tax under Code Section 409A, such settlement will be delayed until the earlier
of: (i) the date that is the first day of the seventh month following the
Participant’s Termination of Service, and (ii) the Participant’s death.
(b)Modification of Settlement Date.  The Participant shall have no right to
modify the Settlement Date, provided, however, at the discretion of the
Committee, the Settlement Date may be modified in a second election under
Treasury Regulation §1.409A-2(b), due to an unforeseeable emergency as described
in Treasury Regulation §1.409A-3(i)(3), or as otherwise permitted in accordance
with Code Section 409A.
(c)Compliance with Applicable Laws. Notwithstanding any other provision of the
Award Terms or the Plan, the Company shall have no obligation to deliver any
Shares or make any other distribution of benefits in connection with the Award
or the Plan unless such delivery or distribution complies with all applicable
laws and the applicable requirements of any securities exchange or similar
entity.

--------------------------------------------------------------------------------

(d)Certificates. To the extent the Award Terms and the Plan provide for the
issuance of Shares, the issuance may be effected on a non-certificated basis, to
the extent not prohibited by applicable law or the applicable requirements of
any securities exchange or similar entity.
Section 5.Withholding. All deliveries of Shares pursuant to the Award are
conditioned on the Participant’s satisfaction of any applicable withholding
taxes. The Company, in its sole discretion, shall have the right to require the
Participant (or if applicable, permitted assigns, heirs or Designated
Beneficiaries) to remit to the Company an amount sufficient to satisfy any
federal, state, local, foreign or other tax obligations imposed in connection
with the grant, vesting or delivery of Shares in connection with the Award by
requiring the Participant to choose between remitting the amount (a) in cash
(through payroll deduction or otherwise) or (b) through the surrender of Shares
that the Participant already owns, or to which the Participant is otherwise
entitled under the Plan. In no event, however, does this Section 5 give the
Participant any discretion to determine or affect the timing of deliveries of
Shares pursuant to the Award or the timing of payment of tax obligations.
Section 6.Non-Transferability of Award. Except as otherwise provided in the
Plan, the Participant shall not sell, assign, transfer, pledge, hypothecate,
mortgage, encumber or otherwise dispose of any DSUs prior to the settlement of
the DSUs pursuant to Section 4(a) above. Any purported transfer or assignment in
violation of the provisions of this Section 6 will be void.
Section 7.Dividend Equivalents. Each DSU includes a right to dividend equivalent
payments, which in accordance with Section 2.1(g) of the Plan, represents an
unfunded and unsecured promise to deliver to the Participant additional DSUs
equal in value to any regular dividends and distributions that would be paid on
Shares with respect to the DSUs if such Shares had been delivered during the
Restricted Period and during the period following the end of the Restricted
Period and prior to the date of settlement of the Award (“Dividend
Equivalents”); provided, however, that no Dividend Equivalents shall be credited
under this Section 7 to or for the benefit of the Participant with respect to
record dates for such dividends or distributions occurring before the Grant Date
or on or after the date, if any, on which the Participant has forfeited the
DSUs. Dividend Equivalents shall be credited to an Award at the time the
respective dividends or distributions are paid and shall be subject to the same
restrictions applicable to the underlying Award such that no Dividend
Equivalents shall be delivered unless and until the DSUs to which they relate
are settled in Shares in accordance with Section 4.

--------------------------------------------------------------------------------

Section 8.No Rights as Shareholder. Prior to the settlement of the DSUs pursuant
to Section 4(a) above and the issuance of a stock certificate or its equivalent
as provided herein, the Participant shall have only the rights of a general
unsecured creditor, and no rights of a shareholder of the Company with respect
to the DSUs, including but not limited to voting rights.
Section 9.Heirs and Successors. The Award Terms shall be binding upon, and inure
to the benefit of, the Company and its successors and assigns, and upon any
person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets or business. If any
rights of the Participant or benefits distributable to the Participant under the
Award Terms have not been settled or distributed, respectively, at the time of
the Participant’s death, such rights shall be settled and payable to the
Designated Beneficiary, and such benefits shall be distributed to the Designated
Beneficiary, in accordance with the provisions of the Award Terms and the Plan.
The “Designated Beneficiary” shall be the beneficiary or beneficiaries
designated by the Participant in a writing filed with the Committee in such form
as the Committee may require. The designation of beneficiary may be amended or
revoked from time to time by the Participant in accordance with the procedures
established by the Committee. If a Participant fails to designate a beneficiary,
or if the Designated Beneficiary does not survive the Participant, any rights
that would have been payable to the Participant shall be payable to the legal
representative of the estate of the Participant. If a Participant designates a
beneficiary and the Designated Beneficiary survives the Participant but dies
before the settlement of the Designated Beneficiary’s rights under the Award
Terms, then any rights that would have been payable to the Designated
Beneficiary shall be payable to the legal representative of the estate of the
Designated Beneficiary.
Section 10.Administration. The authority to manage and control the operation and
administration of the Award Terms and the Plan is vested in the Committee, and
the Committee has all powers with respect to the Award Terms as it has with
respect to the Plan. Any interpretation of the Award Terms or the Plan by the
Committee and any decision made by it with respect to the Award Terms or the
Plan shall be final and binding on all persons.  In addition, neither the
Company, any member of the Committee nor any person to whom the Committee
delegates its powers, responsibilities or duties in writing will have any
liability to the Participant (or if applicable, permitted assigns, heirs or
Designated Beneficiaries) or any other person for any action taken or omitted in
respect of this or any other Award.
Section 11.Plan Governs. Notwithstanding anything in the Award Terms to the
contrary, the Award is subject to the terms of the Plan, a

--------------------------------------------------------------------------------

copy of which may be obtained by the Participant from the Corporate Secretary of
the Company. The Award Terms are subject to all interpretations, amendments,
rules and regulations promulgated by the Committee from time to time pursuant to
the Plan. Notwithstanding anything in the Award Terms to the contrary, in the
event of any discrepancies between the corporate records of the Company and the
Award Terms, the corporate records of the Company shall control.
Section 12.Not an Employment Contract. The Award shall not confer on the
Participant any right with respect to continuance of employment or other service
with the Company or any Subsidiary, nor shall it interfere in any way with any
right the Company or any Subsidiary may otherwise have to terminate or modify
the terms of such Participant’s employment or other service at any time.
Section 13.Amendment. The Award Terms may be amended in accordance with the
provisions of the Plan, and may otherwise be amended in writing by the
Participant and the Company without the consent of any other person.
Section 14.Governing Law. The Award Terms, the Plan, and all actions taken in
connection herewith and therewith shall be governed by and construed in
accordance with the laws of the State of Illinois, without reference to
principles of conflict of laws, except as superseded by applicable federal law.
Section 15.Section 409A. The Award is intended to comply with Code Section 409A
and the Award shall be administered and interpreted in accordance with such
intent. The Committee reserves the right (including the right to delegate such
right) to unilaterally amend the Award Terms without the consent of the
Participant in order to maintain compliance with Code Section 409A; and the
Participant’s receipt of the Award constitutes the Participant’s acknowledgement
of and consent to such rights of the Committee.
Section 16.Clawback. The Award and any amount or benefit received hereunder
shall be subject to potential cancellation, recoupment, rescission, payback or
other action in accordance with the terms of the Award, any applicable policy
that the Company may adopt from time to time (the “Policy”) or any applicable
law, as may be in effect from time to time. The Participant’s receipt of the
Award constitutes the Participant’s acknowledgment of and consent to the
Company’s application, implementation and enforcement of (a) the Policy or any
similar policy established by the Company that may apply to the Participant and
(b) any provision of applicable law relating to cancellation, rescission,
payback or

--------------------------------------------------------------------------------

recoupment of compensation, as well as the Participant’s express agreement that
the Company may take such actions as may be necessary to effectuate the Policy,
any similar policy or applicable law without further consideration or action.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused the Award Terms to be executed in its
name and on its behalf, all as of the Grant Date, and the Participant
acknowledges understanding and acceptance of, and agrees to, the Award Terms.

FIRST BUSEY CORPORATION

By:

Its: President & CEO

PARTICIPANT





Date:

--------------------------------------------------------------------------------